Title: To George Washington from Robert Stewart, 18 August 1765
From: Stewart, Robert
To: Washington, George



My Dear Sir
London August 18th 1765

In my last which has distanced this much farther than I intended I gave you a circumstantial Detail of Lord Egmont’s Plan, the motives that induc’d us to Join him, and the various Causes that occasioned it’s overthrow; upon which, we resum’d our originial Claim at the Board of Trade, where it was intimated to us by the First Lord Commissioner that, had we stood upon our own Legs, we might probably ’ere then, have been in possession of our Grants; But as the value and fertility of that Island had made much noise in the Nation, and occasioned some heart burnings amongst the Great, it was indispensably necessary for the Board to proceed with Caution, and therefore, had determined to Recommend it to His Majesty that no Grants should be made till the extent and Contents of the Island could be exactly ascertain’d; for which purpose, they had sent out Capt. Holland (Surveyor general for America) with four Assistants to make an exact Survey of it, after which (by their Orders) the whole is to be laid off into Lots of twenty thousand Acres, as near in value with respect to soil and situation as it will admit of, and if practicable each to contain some part of the improved Lands and Sea Coast, as the Island is long and narrow, no part of it being 15 Miles from Navigation, and the French Inhabitants having settled in a very Detach’d manner, these Instructions can with the more facility be in a great measure be obeyed, however to avoid every inconvenience of that kind as much as possible, Each Adventurer is to have a small Lot for Warehouses &C. either on Port-Joy or St Pierre the principal Harbours, where Towns are to be built; the Lots to be mark’d and Number’d upon the Map, Capt. Holland is to make of the Island, and to be drawn for by the Adventurers or

their Agents, at the Board of Trade; the last accots the Board recd from Capt. Holland he was in hopes to finish his Survey by the First of next Month so that by the last of October we may expect that this very tedious affair which has cost so much Time, trouble, attendance and expence will be finally adjusted I flatter myself to our advantage and satisfaction.
I fear You will think it strange that I should so readily have engaged in a Land Scheme, and under a number of Difficulties so long persever’d in what must appear to you not only incompatible with my views in the Army to which I was almost an enthusiast, but repugnant to my former Sentiments of Life, But some of my Freinds here so clearly shewed the great and almost immediate advantages that must result from Settling in a Fertile Island water’d with fine Rivers which abound with Salmond and other Excellent Fish, indented with commodious Harbours, advantageously situated for an extensive Commerce, particularly with Europe and the W. Indies, near the great Fish Banks where many thousands are annually employed, and indeed it’s own Coasts swarm with such quantities of Fish particularly Cod, that the New England Fishers resort thither in Crowds, and two Ships from this place have made a Successfull Voyage there—When I began to consider this affair seriously and saw that it was not Ideal, but facts evinced by the strongest testimonials it attracted my attention very closely and confess that, the more narrowly I view’d it, the better I was satisfied, notwithstanding of my settled aversion to even the appearance of Scheming—Severals have applied to be interested in my Lot, (to be), and as there are some Noblemen and several Flag and General Officers some of them very opulent become adventurers they imagine that they have Interest enough to get it form’d into a seperate Government in which Event I am promised a valueable Civil Employment at any rate I am to superintend the management of four Lots besides my own, for which I am to have a genteel Salary—It is proposed to carry the Mechanicks from this Country, and the Fishermen and Peasantry from Germany, Scotland and Ireland—I lik’d every part of the Plan except the very tedious Time requisite to effect those steps Judg’d previously necessary to the Commencement of our operations, which very nearly exhausted my patience, and at some periods made me think seriously of relinquishing it, particularly

when the Offices for Collecting the Stamp Duties were about to be fill’d up, it was hinted to me by a Friend in Power that he conceiv’d it would be no[t] very difficult to obtain one of them, as a compensation for my long Services in that Country. But when I reflected that it would be giving up my prospect in St John’s entirely for perhaps an uncertainty and at best a subsistence, in an Office that would have render’d me disagreeable to a People amongst whom I had long liv’d, and for some of whom I always did and ever will retain the warmest regard and Esteem I declined applying.
I have been the more prolix on my own little affairs not only from a firm persuasion of that Interest in which You have long been pleased to take in my welfare, but that I look upon myself accountable that no part of my conduct should merit a diminution of that Noble and disinterested Friendship for which I have so long and Justly admir’d You and which has impress’d my heart with indelible marks of genuine Gratitude.
I long vastly for the pleasure of a Letter from You, and to know how the Draining &c. of your Lake goes on, and what hopes you entertain of Success in the completion of that truely great enterprise, not less calculated for publick utility than your private Emolument; I dread that the Expence incurr’d by this undertaking may occasion your missing that Sum you so generously furnished me with, which would give me excessive uneasiness—Drawing it from me before I am settled, would distress me extremely, But this you may absolutely rely on, that neither you nor your Heirs can run any risque of loosing a farthing of either principal or Interest, and that the moment I am able (of which you shall have the earliest Intellegence) I will with infinite thankfullness reimburse You.
As for News I beg leave to refer you to the Bearer Colo. Mercer who returns to collect a Tax upon his native Land, the mode of imposing which, we are told, the people of America in general, and the Virginians in particular, look on as an infringement of their Priviledges, which has occasioned such a ferment, that a Majority of their Representatives have in a Legislative Capacity, made some very warm and bold Resolves, Printed Copies of which are handed about in this place but it is asserted that the last and most violent of them is spurious.
Here the whole Political frame has for some time been

strangely agitated, by the most unexpected Revolutions; the principals of the new Administration have been for some time appointed, and their Friends are by degrees taking possession of the inferiour offices, occupied by those of the late Ministry; with respect to the Abilities, Parliamentary Interest and permanency of the present, people are so much and generally divided in their opinions that time can alone discover the rectitude or fallacy of their different Sentiments which are maintaind with such heat on both sides; How happy my dear Colonel are they who indepe[n]dent of all Parties can, collected within themselves, enjoy that tranquillity and Peace of mind which these others must ever be Strangers to? I pray Heaven may ever Bless you and yours with that and every other Species of Felicity; I beg you will be pleased to render my Dutifull and Affectionate Respects to Your Lady—I often think with immense satisfaction on the many very pleasant days I have so agreably pass’d in your most desirable Company, and severely regrett my hard Fate in being deprived of so inestimable a Blessing, Tho’ it is so far from proving impossible that I am big with the pleasing hope that when I get affairs properly arrang’d at St John’s to have the immense pleasure of making an excursion from thence to Mount Vernon—I flatter myself that I shall towards the beginning of next Summer embark for St John’s properly equip’d for effecting a small Settlement there, long ’ere then I hope to have the great pleasure of hearing from You when you are pleased to write be so good as to Direct to the Care of Messrs Savern & Stuart Great Jermyn Street St James’s London. I ever am with the most exalted Esteem & entire Regard My Dear Colo. Your truely & unalterably Affecte & most Gratefully Obliged hble Servt

Robert Stewart


I beg my most obliging Complimts to your Brothers, Col. Fairfax Mr Kirkpatrick and the rest of my good Acquaints. with you.

